Case 18-41677-mxm7 Doc 39 Filed 11/20/18           Entered 11/20/18 15:32:35      Page 1 of 3




MACHI & ASSOCIATES, P.C.
1521 N. Cooper, Suite 550
Arlington, TX 76011
(817) 335-8880
(817) 275-6660 (FAX)
ATTORNEY FOR DEBTORS

                      IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

Jason Allan Makoutz and                        §   CASE NO. 18-41677-MXM-13
Kari Marjorie Makoutz                          §
      Debtors                                  §
                                               §
Carvana, LLC                                   §   Preliminary Hearing
      Movant                                   §   December 5, 2018 at 9:30 A.M.
                                               §
vs.                                            §
                                               §
Jason Allan Makoutz and                        §
Kari Marjorie Makoutz,                         §
Debtor and Tim Truman, Trustee                 §
      Respondents                              §

      ANSWER TO AMENDED MOTION FOR RELIEF FROM AUTOMATIC STAY,
           OR IN THE ALTERNATIVE FOR ADEQUATE PROTECTION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Debtors herein, Jason Allan Makoutz and Kari Marjorie Makoutz, and

files this Answer to Motion for Relief from the Automatic Stay, or in the Alternative for

Adequate Protection and would respectfully show the Court as follows:

1.     Debtors admit the allegations contained in paragraphs 1, 2 & 3.
2.     Debtors have insufficient knowledge to either admit or deny the allegations contained in
       paragraph 4.
Case 18-41677-mxm7 Doc 39 Filed 11/20/18             Entered 11/20/18 15:32:35       Page 2 of 3




3.     Debtor denies the allegations contained in paragraphs 5 & 6, in that there is equity in the
       vehicle and it is necessary for reorganization. The Debtors further state that the property
       described as a 2015 Nissan Versa Note is protected by insurance and will be further
       protected by all payments being made pursuant to the Contract and/or the Chapter 13
       Plan.
4.     Debtors reserve the right to amend this Answer pursuant to United States Bankruptcy
       Rules.

       WHEREFORE, Debtors pray that the relief sought by Movant, Carvana, LLC, be

denied and for such other and further relief the court deems just and proper.

SIGNED this the 20th day of November, 2018.
                                                     Respectfully submitted,
                                                     MACHI & ASSOCIATES, P.C.

                                                     By:     /s/ Daniel S. Wright
                                                             Daniel S. Wright
                                                             State Bar No. 24037742

                                                             1521 N. Cooper, 550
                                                             Arlington, TX 76011
                                                             817 335-8880
                                                             817 275-6660 fax

                                                             ATTORNEYS FOR DEBTORS
Case 18-41677-mxm7 Doc 39 Filed 11/20/18              Entered 11/20/18 15:32:35         Page 3 of 3




                                 CERTIFICATE OF SERVICE
       This is to certify that the above and foregoing Answer to Motion for Relief from
Automatic Stay was served by Electronic Mail or First Class United States Mail, postage
prepaid, on all interested parties, all parties requesting notice and on each of the following parties
identified below on this the 20th day of November, 2018:
Mr. Tim Truman                                        William T. Neary
Chapter 13 Trustee                                    U.S. Trustee
6851 N.E. Loop 820, Suite 300                         1100 Commerce Street, Rm 9C60
North Richland Hills, TX 76180                        Dallas, TX 75242

Mr. Travis H. Gray
Jack O'Boyle & Associates
P.O. Box 815369
Dallas, TX 75381
Attorneys for Movant

                                                      /s/ Daniel S. Wright
                                                      Daniel S. Wright
